Citation Nr: 1617686	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a right foot condition.

3.  Entitlement to service connection for a right hip condition, to include as secondary to a right foot condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1973.  This appeal arises from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in December 2011 and July 2014.  The Veteran testified at hearings before a Decision Review Officer and the undersigned Veterans Law Judge in May 2014 and June 2015, respectively.

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In October 2014, the RO granted service connection for bilateral hearing loss, which was initially denied in the December 2011 rating decision.  The Board finds that there is no present case or controversy for the Board to adjudicate with regard to the original claim for service connection for bilateral hearing loss, and the Board will not address this issue at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

During his June 2015 Board hearing, the Veteran raised the issue of entitlement to an increased initial rating for bilateral hearing loss.  His statements do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a), and as such, the AOJ should advise the Veteran as to the proper procedures for filing a claim under 38 C.F.R. §  3.155.  

In February 2011, the Veteran withdrew a claim for nonservice connected pension.  Thus, the Board finds that this claim is not pending and is not on appeal.

The issues of the Veteran's entitlement to service connection for a right ankle condition, right foot condition, right hip condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence shows that the Veteran's current acquired psychiatric disorders, diagnosed as PTSD, major depressive disorder, alcohol use disorder, and cannabis use disorder, are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD, major depressive disorder, alcohol use disorder, and cannabis use disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's current acquired psychiatric disorders.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

Here, in May 2014, the Veteran reported that he was stationed in a dangerous area in Thailand during service and that a fellow service member was shot as a result.  In his May 2014 statement and during his June 2015 Board hearing, he reported that he was abducted when he left his base while stationed in Thailand, and men threatened him with a knife to his throat and a gun to his ear.  After they took his valuables, they let him go and the Veteran reported the incident to his superior who documented the incident in a report.  He also reported being chased by a pack of dogs during service.  During his Board hearing, the Veteran's wife testified that he had frequent nightmares and avoided crowds when he returned home from service and has demonstrated continuing symptoms since service.

The Veteran's service treatment records (STRs) include an April 1973 separation examination report that indicates that he was psychiatrically "normal" upon his separation from service.  Further, a June 2014 memorandum from the United States Army and Joint Services Records Research Center (JSRRC) indicates that the Veteran's reported in-service PTSD stressors could not be corroborated.

The record includes May 1972 and September 1972 evaluations of his performance in Thailand that indicate that the Veteran was enthusiastic about his duties, accepted his assigned tasks with a positive attitude, possessed a strong desire to better himself and be a useful service member, and demonstrated outstanding abilities in his job performance at that time.  Notably, however, a December 1972 report of his performance while stationed in Thailand indicates that his performance declined since the previous evaluations.  Specifically, the December 1972 report indicates that he performed his assigned duties in a lackadaisical manner and did not respond favorably to counsel.  Additionally, a March 1973 memorandum in his military personnel records indicates that he was not recommended for a promotion due, in part, to his appearance and duty performance, which required frequent counseling by his immediate supervisors.  Thereafter, in April 1973, the Veteran requested separation due to hardship because his childhood guardians were not well.

The report of a May 2014 VA examination indicates that the Veteran's current psychiatric diagnoses are: PTSD, moderate major depressive disorder, mild alcohol use disorder, and mild cannabis use disorder.  The examiner noted that the PTSD diagnosis was based on the Veteran's reported off-base abduction and assault.  The examiner also reported that the Veteran's PTSD and mood disorder symptoms overlap, that it is impossible to determine which elements of functional impairment may be attributed to either diagnosis, and notably, that these diagnoses impact each other.  In addition, the examiner indicated that the Veteran engages in substance abuse to cope with his psychiatric symptoms.

The Board notes that if a PTSD claim is based on in-service personal assault, evidence of behavior changes following the claimed assault is relevant evidence, and examples of behavior changes that may constitute credible evidence of the stressor include deterioration in work performance and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  Thus, the Board finds it highly probative that the Veteran's performance declined while he was stationed in Thailand.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In light of the foregoing, the Board finds that the Veteran's PTSD is related to his active service; finds that his major depressive disorder is related to his active service, as the May 2014 examiner reported that the Veteran's PTSD affects his major depressive disorder; and resolving any doubt in the Veteran's favor, finds that his substance use disorders are related to his active service, as the May 2014 examiner indicated that the Veteran engages in substance abuse to cope with his psychiatric symptoms.  See Allen v. Prinicipi, 237 F.3d 1368, 1376-80 (Fed. Cir. 2001) (holding that although service connection for drug or alcohol abuse may not be granted on a "direct" basis, a veteran may be service connected for an alcohol or drug abuse disability acquired secondary to, or as a symptom of, his or her service-connected disability, provided that such relationship is established by clear medical evidence).  Thus, service connection must be granted.


ORDER

Service connection for PTSD, major depressive disorder, alcohol use disorder, and cannabis use disorder is granted.


REMAND

The issues of the Veteran's entitlement to service connection for a right ankle condition, right foot condition, right hip condition, and hypertension remain before the Board.

Service Connection for Right Ankle, Foot, and Hip Conditions

The Board finds that a remand is necessary to provide an examination of the Veteran's right ankle, foot, and hip, and obtain an opinion as to the etiology of any current right ankle, foot, and hip conditions.

In a March 2011 statement and during his DRO and Board hearings, the Veteran reported that he fell and fractured his right ankle while playing softball during service in 1972.  He reported hurting the top of his foot and injuring his hip as well.  He stated that he was treated at the base hospital, was placed in a soft cast and used crutches for six weeks, and has had continuous problems with that ankle, foot, and hip since that time.  The Veteran's STRs document an injury to the second toe on his right foot, a hematoma on the Veteran's right foot, a referral for an X-ray of the right foot, use of a splint on the right foot, and an in-service motor vehicle accident.

VA provided a foot examination in August 2011, at which time an examiner noted that the Veteran did not have foot signs or symptoms and endorsed that the Veteran did not have and never had a foot condition, to include arthritis.  Based on these findings, the examiner opined that it is less likely as not that his symptoms were caused by or are a result of service.  However, in light of a VA physician's December 2014 finding of midfoot arthritis, the Board finds that VA must obtain another opinion as to the etiology of any current right foot conditions because the only opinion of record was offered prior to the December 2014 diagnosis.

Further, in light of the Veteran's competent and credible reports that he sustained injuries to his ankle and hip during service, VA should also provide an examination and obtain an opinion as to the etiology of any current right ankle and hip conditions.  To this point, the Board notes that the VA physician who evaluated the Veteran in December 2014 noted that the Veteran had sequela consistent with a traumatic ankle injury.

Service Connection for Hypertension

The Veteran asserts that his current hypertension developed secondary to his PTSD.  In July 2015, VA received a letter from the Veteran's treating VA physician who opined that "[i]t is possible that his PTSD may be contributing to his hypertension."  Notably, the physician failed to provide sufficient rationale for her opinion.  As most of the probative value of an opinion comes from its reasoning, the Board finds that VA must obtain an opinion that is supported by rationale while on remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate any outstanding VA treatment records with the claims file.

In addition, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and onset of his claimed right ankle, foot, and hip conditions.

2.  After completing the development requested above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of the claimed conditions.  The claims file should be made available to and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.

 Right Ankle, Foot, and Hip Conditions

   (a) First, identify any current right ankle, foot, and hip conditions.  In responding to this inquiry, please acknowledge and discuss the Veteran's statements regarding the onset of ankle, foot, and hip problems in service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that these conditions were caused or aggravated by active service.

   (c) Third, provide an opinion as to whether it is at least as likely as not that these conditions had onset within one year of his April 1973 discharge from active service.
   
   (d) Fourth, provide an opinion as to whether it is at least as likely as not that a current right hip condition was caused or aggravated by a current right foot condition.

Hypertension

   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his active service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that his hypertension had onset within one year of his April 1973 discharge from active service.

   (c) Third, provide an opinion as to whether it is at least as likely as not that his hypertension was caused or aggravated by a diagnosed psychiatric disorder, to include PTSD.  In responding to this inquiry, please address the Veteran's physician's July 2015 statement that "[i]t is possible that his PTSD may be contributing to his hypertension."

The rationale for all opinions expressed should be provided.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3.  After completing the above development, readjudicate the claims.  If a claim remains denied, issue a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


